Citation Nr: 1116732	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type 2.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).   

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chloracne.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability of the feet and ankles.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, secondary to diabetes mellitus type 2.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In January 2011, the Veteran was afforded a hearing before Lana K. Jeng, who is the Acting Veterans Law Judge rendering the determination in these claims and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

 The United States Court of Appeals for Veterans Claims (Court) has recently held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in accordance with Clemons, VA must consider whether the Veteran has any psychiatric disability other than PTSD that is etiologically related to his military service.  The medical evidence of record shows that the Veteran has diagnoses of acquired psychiatric disorders other than PTSD that include major depressive disorder, and a panic disorder.  He has also been diagnosed with a personality disorder.  

As such, the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, has been raised.  This issue must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  In this case, the RO has not considered whether the Veteran's diagnoses of acquired psychiatric disorders, other than PTSD, are service-related.  Thus, additional development is needed.  

With regard to the claim for PTSD, during the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.  The legislative summary states, in part:

The Department of Veterans Affairs (VA) is amending its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing in some cases the evidentiary standard for establishing the required in service stressor. (emphasis added).

Notwithstanding the issue of the Veteran's correct diagnosis, the liberalizing changes appear to be applicable in this case.  

When the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (2010) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this case, the Veteran has not been advised of the new version of 38 C.F.R. § 3.304(f).  On remand, he should be so notified.  

Finally, in association with his claims, the RO most recently issued a VCAA notice letter to the Veteran in March 2007.  However, this was prior to the most recent and final denial of these claims, in a June 2008 rating decision.  It therefore does not appear that the Veteran has been issued a VCAA notice in association with his claims.  In this regard, notice under 38 U.S.C.A. § 5103 applies to claims to reopen based on submission of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Under Kent, VA must notify a veteran of what constitutes "material" evidence in the context of his particular claim to reopen.  Id.  VA should tell a veteran the basis for the previous denial and what the evidence must show in order to reopen his particular claim.  Additionally, VA must notify a veteran of the meaning of "new" evidence.  Id.  Failure to provide notice of what constitutes material evidence would generally be the type of error which has the natural effect of producing prejudice.  Kent at 10; Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds 444 F. 3d 1328 (Fed. Cir. 2006).  

On remand, the Veteran should be provided with VCAA notice, and which is in conformance with Kent, and apprised of the proper standard for new and material evidence for claims filed after August 29, 2001.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA notice letter, with respect to his claims to reopen his previously denied claims for service connection.  This notice should include the proper standard for new and material evidence for claims filed after August 29, 2001, and an explanation of what the evidence must show to reopen his claims, as outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice must tell the Veteran the basis for the previous denials, and what the evidence must show in order to reopen his claims.  The notice must also notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f) (2010).  See 75 Fed. Reg. 39843 (July 13, 2010)

2.  The issues on appeal should then be readjudicated.  If any of the determinations remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



